Participation Agreement as of May 1, 2000 Franklin Templeton Variable Insurance Products Trust Franklin Templeton Distributors, Inc. Kansas City Life Insurance Company CONTENTS SectionSubject Matter 1.Parties and Purpose 2.Representations and Warranties 3.Purchase and Redemption of Trust Portfolio Shares 4.Fees, Expenses, Prospectuses, Proxy Materials and Reports 5.Voting 6.Sales Material, Information and Trademarks 7.Indemnification 8.Notices 9.Termination 10.Miscellaneous Schedules to this Agreement A.The Company B.Accounts of the Company C.Available Portfolios and Classes of Shares of the Trust; Investment Advisers D.Contracts of the Company E.Other Portfolios Available under the Contracts F.Rule 12b-1 Plans of the Trust G.Addresses for Notices H.Shared Funding Order 1.Parties and Purpose This agreement (the “Agreement”) is between certain portfolios, specified below and in Schedule C, of Franklin Templeton Variable Insurance Products Trust, an open-end management investment company organized as a business trust under
